Citation Nr: 1132559	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service from July 1989 to July 1993 and from January 2003 to May 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In December 2010, the Board remanded this case for scheduling a hearing before a member of the Board at the RO (Travel Board Hearing).

It is noted that, thereafter, the case was transferred to the White River Junction, Vermont, RO, as the appellant was noted to be a resident of Canada.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his March 2007 VA Form 9, Appeal to Board, the appellant requested a Board hearing at the RO.  In compliance with his request, the appellant was scheduled for a Board hearing, to be held in June 2009.

Subsequently, in May 2009, the appellant requested rescheduling of the hearing, stating that he had a medical appointment on the day of the scheduled hearing and the appointment could not be changed.

The RO scheduled him for a hearing in October 2009.  The appellant failed to report for this scheduled hearing date.  In a November 2010 informal hearing presentation dated November 2010, the appellant's representative stated the appellant had missed his scheduled hearing because he was in need of immediate medical assistance at the time of the hearing and was unable to attend the hearing or notify VA prior to the hearing.  On behalf of the appellant, he requested a rescheduled hearing date.

In December 2010, the Board remanded this case for a rescheduled hearing date.  The Board noted that, under 38 C.F.R. § 20.700, "a hearing on appeal will be granted if a veteran, or his or her representative, expresses a desire to appear in person."  The Board further noted that a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing, citing to 38 C.F.R. § 20.904(a)(3).

In accordance with the Board's remand, the RO undertook efforts to afford the appellant a hearing before a member of the Board at the RO.

A February 2011 report of contact reflects that the RO called three telephone numbers that had been provided by the appellant.  The RO was unable to reach the appellant at any of those phone numbers because the phone had been disconnected, or no one answered, or he no longer resided at the residence of the phone number.  The record shows that a voice message was left at one of the telephone numbers.

A subsequently dated February 2011 report of contact reflects that the RO called three telephone numbers and again was unable to reach the appellant.  At one number, a woman answered and indicated that her husband may know the appellant and that he would call back shortly.  A report of contact dated February 2011 reflects that R.T. had received a message from his wife concerning the appellant, but he stated that he did not know the appellant.

A report of contact dated March 2011 reflects that the RO called the appellant and he was given the Canadian call center number.  No mention was made of rescheduling him for a hearing.

The record contains several e-mail exchanges between VA employees working on the Board's order to reschedule the appellant for a hearing.  It was noted that the appellant resided in Canada and that he had declined an April hearing date before a member of the Board at the RO.  It was futher noted that he prefered an in-person hearing over a videoconference hearing, and could not attend a hearing date in September 2011 because he was starting school and could not attend.

The record contains no copy of any notice of a scheduled hearing date.

In March 2011, the RO recertified the appeal to the Board.

On review of the actions taken since the Board's remand decision dated December 2010, the Board observes that the appellant was not at any time scheduled for a hearing before a member of the Board.  It is noted that the Board did not request that the RO consult with the appellant on his schedule prior to rescheduling his hearing date.  As the RO has not rescheduled the appellant for a hearing date as required by the Board's December 2010 remand decision, remand is again required.  A remand by the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand; where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The appellant is cautioned that any failure to appear for a properly scheduled hearing without good cause will be considered as a withdrawal of the hearing request.  38 C.F.R. § 20.704(d).  It is noted that any request for a change in hearing date may be made at anytime up to two weeks prior to the scheduled date of the hearing if good cause is shown; however, such request must be in writing, must explain why the new hearing date is necessary, and must be filed with the office of the official of the VA who signed the the notice of the original hearing date.  38 C.F.R. § 20.704(c).

In order to ensure full compliance with due process requirements, the claim is REMANDED for the following action:

The appellant must be scheduled for a hearing before a member of the Board at the RO (Travel Board Hearing).  A copy of the notice of the hearing date and any response(s) thereto must be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


